DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/487, 701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-15 of the instant application are also included in claims 1-12 of copending Application No. 16/487, 701 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kim et al. (US 2017/00336628).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
claim 1, Kim discloses, a head up display for a vehicle (Figs. 8, 10 and 13) comprising: 
an image source (13) for emitting a linearly-polarized light in a first direction; 
a prism (9) for refracting a portion of the linearly-polarized light emitted from the image source; 
an electric polarization conversion element (12) for transmitting the remaining portion of the linearly-polarized light emitted from the image source when the electric polarization conversion element is turned off and for half-wavelength converting the remaining portion of the linearly-polarized light emitted from the image source into a linearly-polarized light in a second direction orthogonal to the first direction when the electric polarization conversion element is turned on (Para. 0071-0078); 
a first reflection mirror (3) for reflecting a light to a windshield of the vehicle; 
a polarization reflection mirror (4) spaced apart from the first reflection mirror, wherein the polarization reflection mirror reflects the linearly-polarized light in the first direction and transmits the linearly-polarized light in the second direction; and 
a second reflection mirror (5) spaced apart from the polarization reflection mirror, wherein the second reflection mirror reflects the light transmitted through the polarization reflection mirror to the polarization reflection mirror.
Regarding claim 2, Kim discloses, the image source includes: a display panel (15) for emitting an image light; and a linear polarizer (14) for linearly polarizing the image light emitted from the display panel in the first direction, wherein the prism and the electric polarization conversion element are smaller than the linear polarizer, respectively (see Fig. 10).
claim 3, Kim discloses, the prism and the electric polarization conversion element face different regions of the linear polarizer, respectively (see Fig. 10).
Regarding claim 4, Kim discloses, the linear polarizer includes: a first region facing the prism (see Fig. 10); and a second region facing one face of the electric polarization conversion element (see Fig. 10).
Regarding claim 5, Kim discloses, the prism and the electric polarization conversion element are arranged in a front and rear direction (see Fig. 10).
Regarding claim 6, Kim discloses, the prism includes: a first face facing the polarization reflection mirror, wherein the first face is inclined (see Fig. 10); and a second face facing the linear polarizer (see Fig. 10).
Regarding claim 7, Kim discloses, the prism and the electric polarization conversion element are disposed between a light emitting face of the image source and one face of the polarization reflection mirror (see Fig. 10).
Regarding claim 8, Kim discloses, the polarization reflection mirror is located above the prism and the electric polarization conversion element and behind the first reflection mirror (see Fig. 10).
Regarding claim 9, Kim discloses, the polarization reflection mirror is a wire grid polarizer disposed behind the first reflection mirror (Para. 0047), and wherein the second reflection mirror includes a flat mirror disposed facing the polarization reflection mirror (Para. 0057).
Regarding claim 10, Kim discloses, the polarization reflection mirror is inclined such that one face thereof on which the linearly-polarized light emitted from the image source is incident 
Regarding claim 11, Kim discloses, the polarization reflection mirror is disposed to be inclined and disposed between the first reflection mirror and the second reflection mirror in a front and rear direction (see Fig. 10).
Regarding claim 12, Kim discloses, a separating partition disposed between the prism and the electric polarization conversion element (see Fig. 10).
Regarding claim 13, Kim discloses, the separating partition includes: a first partition having a predetermined angle with a light emitting face of the image source (see Fig. 10); and a second partition disposed to be more distant from the first partition as the second partition becomes more distant from the light emitting face of the image source (see Fig. 10).
Regarding claim 14, Kim discloses, a space facing between the first reflection mirror and the polarization reflection mirror is defined between the first partition and the second partition (see Fig. 10).
Regarding claim 15, Kim discloses, an outwardly protruding protrusion is formed on the first partition and/or the second partition (Para. 0139 and see Fig. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/31/2021